Title: From Mary Otis Lincoln to Abigail Smith Adams, 16 April 1801
From: Lincoln, Mary Otis
To: Adams, Abigail Smith



My ever Dr friend
Cambridge April 16the 1801

We live in such changfull times that it is delightfull to meet an Old friend with the same face and feelings. Your excellent sister added much to my injoyment yesterday by passing half an hour with me I gave her a long message to you. but as it may be some days before she sees you I think best to write a line.
I have been wishing to pass a night or two with you a long time and had not Mrs Higginson calld for her sister I had a plan that would have turned Fast week to thanksgiving. It was my intention to have past two nights at Quincy two at Hingham & two at Plymouth. But having young domestics it would have been highly improper to have gone from home.
I must see you soon and as it will not be possible for me to be from home untill the last of Next Month, should you be in Boston and can not extend your visit to Cambridge I can meet you there if you will have the goodness to send for me word. I think of you & yours with unabated affection.
Have the goodness to present my affectionate Respects to Mr Adams I hope he will look at the Seat of Science the week after next. Tell him he must not forsake us tho the Essex Junto intend it. I flatter myself he will honor my humble habitation by a call.
To Mr & Mrs J Adams present my compliments. I shall be happy to see them & Miss Smith when ever convenient.
With best wishes for your health & happiness I am / as ever truly your friend

Mary Lincoln